Citation Nr: 9928152	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran was on active service from February 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The RO sent the veteran a January 1999 letter notifying him 
that his appeal had been certified to the Board for further 
adjudication.  The veteran submitted additional evidence 
directly to the Board following the 90 day period detailed in 
38 C.F.R. § 20.1304 (1998).  The veteran did not show good 
cause under 38 C.F.R. § 20.1304(b) (1998).  Thus, the Board 
will refer the additional evidence to the RO for original 
consideration.


FINDING OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for back disorder in June 1996.  The 
veteran was notified of the denial and of his appellate 
rights.

2. The veteran did not file a timely formal appeal.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1996 denials bears directly and 
substantially to the specific matter under consideration, but 
is cumulative and redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of this 
claim.



CONCLUSIONS OF LAW

1.  The RO's decision denying entitlement to service 
connection for back disorder is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The evidence received subsequently to the RO's June 1996 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
back disorder have not been met.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for back 
disorder.  In its June 1996 denial of the back disorder 
claim, the RO considered service medical and personnel 
records, a VA examination, outpatient treatment reports from 
February 1985 to February 1986, a report from the Social 
Security Administration, letters from fellow servicemen and 
acquaintances, and reports from a private doctor.

As a general rule, within 60 days from the date of the 
mailing of the Statement of the Case, the veteran must file a 
formal appeal to perfect the appeal of an issue adjudicated 
by the RO.  If the veteran does not file a formal appeal 
within the prescribed period, the RO's determination becomes 
final.  38 U.S.C.A. § 7105(d)(3) (West 1991).  In this case, 
the RO decided in June 1996 that the veteran's claim was not 
well grounded.  The RO notified the veteran by letter dated 
July 1996 that his claim had been denied and informed him of 
his appellate rights.  The veteran submitted morning reports 
concerning his period of active service and was denied by the 
RO in October 1996.  The veteran also submitted statements 
from his parents and a report from a private doctor and was 
denied by the RO in November 1996.  He was notified of both 
denials and informed of his appellate rights by letters dated 
October 1996 and November 1996.

The veteran submitted a statement in July 1997 that could be 
reasonably construed as a Notice of Disagreement because he 
refers to an injury to his back during his period of active 
service in the statement.  The record demonstrates that the 
RO treated it as a new claim, and denied it in a February 
1998 rating decision.  On receipt of the veteran's April 1998 
Notice of Disagreement, the RO in May 1998 issued a Statement 
of the Case.  Because the veteran did not submit his formal 
appeal until September 1998, he failed to perfect a timely 
appeal.  Thus, the Board finds the RO's prior rating 
decisions final.  38 U.S.C.A. § 7105(d)(3).  Although the RO 
treated the July 1997 statement as a new claim, the Board 
must consider whether new and material evidence has been 
submitted.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet.App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Pertinent evidence associated with the claims file since June 
1996 includes service medical and personnel records; 
statements from the veteran, his parents, and fellow 
servicemen and acquaintances;  reports and letters from 
private doctors; and morning reports from a military hospital 
dated December 1955 to March 1956.

In January 1999, the veteran submitted additional evidence 
concerning his claim to service connection for back disorder.  
The question before the Board is whether the evidence 
submitted by the veteran is new and material.  The evidence 
bears substantially upon the specific matter under 
consideration because it is probative of the issue at hand.  
However, the evidence is not new because it was of record and 
the RO considered it when the last final decision denying the 
claim was made.  Thus, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356, 1359 (Fed.Cir. 
1998).  Accordingly, the benefit sought on appeal must be 
denied.  As the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  See Graves v. 
Brown, 8 Vet.App. 522 (1996).



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

